           Case 1:15-cv-04454-ER Document 11 Filed 08/12/20 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                               August 12, 2020

TRUSTEES FOR THE MASON TENDERS
DISTRICT COUNCIL WELFARE FUND,
PENSION FUND, ANNUITY FUND, and                                 OPINION AND ORDER
TRAINING PROGRAM FUND, and JOHN J.
VIRGA in his fiduciary capacity as director,                        15 Civ. 4454 (ER)

                               Plaintiffs,

             – against –

MARTACK CORPORATION,

                               Defendants.


RAMOS, D.J.:

        The Trustees for the Mason Tenders District Council Welfare Funds, Pension Fund,

Annuity Fund, and Training Program Fund (“the Funds”), along with the Mason Tenders District

Council of Greater New York (“the Union”), petition the Court to confirm an arbitration award

against Martack Corporation (“Martack”) invoking the Court’s jurisdiction under 29 U.S.C. §

185. For the reasons stated below, the Petitioners’ motion is GRANTED.

   I.      BACKGROUND

        The Petitioners are all labor-related organizations that function for the benefit of masons

in the New York City area. The Funds are employee benefit plans as defined by 29 U.S.C. §

1002(3) and multiemployer plans within the meaning of U.S.C. § 1002(37)(A). Compl. at 2,

Doc. 1. The purpose of the Funds is to provide fringe benefits to eligible employees which

employers contribute on their behalf pursuant to collective bargaining agreements between the

Union and employers in the building and construction industry. Id. The Funds are established

and maintained under the Amended and Restated Agreement and Declaration of Trust (the
           Case 1:15-cv-04454-ER Document 11 Filed 08/12/20 Page 2 of 7




“Trust Agreements”) and are collectively administered by a Board of Trustees. Id. at ¶ 1. The

Union is a labor organization based in New York. Id. at ¶ 2.

        The Respondent, Martack, is an employer as defined by the Trust Agreements and is

bound to the terms and provisions of the Trust Agreements which require participating

employers to pay contributions monthly. Id. at ¶ 11. The collective bargaining agreement binds

Martack to the written terms and conditions of the Trust Agreements and the procedures that

allow arbitration of claims involving allegedly delinquent fringe benefit contributions. Mem. of

Law in Supp. of Mot. 3-4, Doc. 10.

        The collective bargaining agreement includes two relevant arbitration provisions. First,

Section 1 of Article X allows the Union to take legal action to collect delinquent contributions to

the Funds, and the Union “may appeal the dispute to arbitration” if unresolved by the

agreement’s grievance procedures. Decl. of Haluk Savci (“Savci Decl.”) Ex. 2 art. X § 1(a)-(b),

Doc. 9. Second, Section 9.8 of Article IX explains the rights of the petitioners to initiate

arbitration proceedings against a delinquent employer. Savci Decl. Ex. 3 art. IX § 9.8. The

collective bargaining agreement also provides for the following specified damages:

            (1) all unpaid contributions due and payable
            (2) interest on unpaid contributions
            (3) interest on the unpaid contributions as and for liquidated damages
            (4) all attorneys’ fees and costs of the action, reasonable expenses
            attributable to any audit of the Employer’s records with respect to unpaid
            contributions or payments, and any other related expenses
            (5) such other legal or equitable relief as the court deems appropriate.

Id. at § 9.9.

        The collective bargaining agreement establishes the terms and conditions of employment

for all bargaining unit employees of Martack and requires that Martack pay contributions to the

Funds for all employees. Compl. ¶ 8.


                                                 2
          Case 1:15-cv-04454-ER Document 11 Filed 08/12/20 Page 3 of 7




       Following a books and records examination, the Funds discovered that Martack had

failed to pay all requisite benefit contributions on behalf of its covered employees for the period

October 1, 2008 through December 25, 2011. Mem. of Law in Supp. of Mot. 4. On February

26, 2014 and then again on April 2, 2014, the Funds referred the dispute to Arbitrator Joseph

Harris for arbitration. Compl. ¶ 16. On May 5, 2014, the Arbitrator sent the parties notice that

the arbitration would take place on May 22, 2014. Savci Decl. Ex. 1 at 1. The first-class mail to

Martack was not returned and Martack did not contact the Arbitrator or appear at the arbitration,

which proceeded as a default hearing. Id. The Funds introduced a Payroll Audit to the

Arbitrator for the period October 1, 2008 to December 25, 2011, the Funds’ Demand for

Payment, and USPS Certified Mail Receipts indicating delivery to Martack. Savci Decl. Ex. 1 at

2. The most current Deficiency Report for the Payroll Audit stated that Martack owed fringe

benefits, dues and Political Action Committee contributions, current interest, and imputed

payroll audit cost totaling $15,260.29, as of May 30, 2014. Id. The Funds asked the Arbitrator

to rule that Martack owes the claimed money, plus ERISA statutory damages, and legal fees. Id.

On June 8, 2014, Arbitrator Harris issued a default award in favor of the Funds ordering Martack

to pay a total of $18,577.22. Compl. ¶ 18. The damages are broken down as follows:

           Delinquent Contributions for Fringes ......................$                   10,259.66
           Delinquent Contributions for Dues & PAC .............$                            854.60
           Current Interest .......................................................$       1,435.01
           Audit Cost ................................................................$    2,676.49
           Plus Shortage ...........................................................$         34.53
           ERISA Damages (20% of Outstanding Principal) ..$                                2,051.93
           Attorney Fees ...........................................................$        500.00
           Pro-Rated Arbitrator Fees .......................................$                765.00
           TOTAL ....................................................................$    18,577.22

Savci Decl. Ex. 1 at 2.




                                                                3
            Case 1:15-cv-04454-ER Document 11 Filed 08/12/20 Page 4 of 7




         Martack did not move to vacate the default award and has not made any payments against

it. Compl. ¶ 19. The Funds now ask the Court to confirm the default award with statutory

interest to accrue from the date of the entry of judgment. Id. ¶ 20.

   II.      LEGAL STANDARD

         Conﬁrmation of an arbitral award normally takes the form of a summary proceeding that

converts a ﬁnal arbitration award into a judgment of the court. D.H. Blair & Co., Inc. v.

Gottdiener, 462 F.3d 95, 110 (2d Cir. 2006). �e court is required to grant the award unless it is

vacated, modiﬁed, or corrected. Id. (quoting 9 U.S.C. § 9). An application for a judicial decree

conﬁrming an award receives “streamlined treatment as a motion, obviating the separate contract

action that would usually be necessary to enforce or tinker with an arbitral award in court.” Hall

St. Assocs., L.L.C. v. Mattel, Inc., 552 U.S. 576, 582 (2008).

         In order to promote the goals of arbitration, which consist of “settling disputes eﬃciently

and avoiding long and expensive litigation,” arbitration awards “are subject to very limited

review.” Willemijn Houdstermaatschappij, BV v. Standard Microsystems Corp., 103 F.3d 9, 12

(2d Cir. 1997) (internal punctuation and quotation marks omitted). It is not necessary that the

arbitrator explain the rationale for the award; the award “should be conﬁrmed if a ground for the

arbitrator’s decision can be inferred from the facts of the case.” D.H. Blair & Co., 462 F.3d at

110 (internal citation and quotation marks omitted). In short, as long as there is “a barely

colorable justiﬁcation for the outcome reached,” a court should enforce an arbitration award ‒‒

even if it disagrees with it on the merits. Landy Michaels Realty Corp. v. Local 32B–32J, Serv.

Employees Int’l Union, 954 F.2d 794, 797 (2d Cir. 1992) (internal citation and quotation marks

omitted).




                                                  4
          Case 1:15-cv-04454-ER Document 11 Filed 08/12/20 Page 5 of 7




       An unanswered petition to conﬁrm an arbitration award is to be treated “as an unopposed

motion for summary judgment.” D.H. Blair & Co., 462 F.3d at 110; see also Trs. for The Mason

Tenders Dist. Council Welfare Fund, Pension Fund, Annuity Fund & Training Program Fund v.

Earth Constr. Corp., No. 15 Civ. 3967 (RA), 2016 WL 1064625, at *3 (S.D.N.Y. Mar. 15, 2016)

(internal quotation and alterations omitted) (“A district court should treat an unanswered petition

to conﬁrm or vacate as an unopposed motion for summary judgment and base its judgment on

the record.”). Summary judgment is appropriate where “the movant shows that there is no

genuine dispute as to any material fact.” Fed. R. Civ. P. 56(a). “An issue of fact is ‘genuine’ if

the evidence is such that a reasonable jury could return a verdict for the non-moving party.”

Senno v. Elmsford Union Free Sch. Dist., 812 F. Supp. 2d 454, 467 (S.D.N.Y. 2011) (citing SCR

Joint Venture L.P. v. Warshawsky, 559 F.3d 133, 137 (2d Cir. 2009)). A fact is “material” if it

might aﬀect the outcome of the litigation under the governing law. Id.

       Even if a motion for summary judgment is unopposed, courts are required to “review the

motion . . . and determine from what it has before it whether the moving party is entitled to

summary judgment as a matter of law.” Vermont Teddy Bear Co., Inc. v. 1-800 Beargram Co.,

373 F.3d 241, 246 (2d Cir. 2004) (internal quotation marks omitted) (quoting Custer v. Pan Am.

Life Ins. Co., 12 F.3d 410, 416 (4th Cir. 1993)). “[W]hen a nonmoving party chooses the

perilous path of failing to submit a response to a summary judgment motion, the district court

may not grant the motion without ﬁrst examining the moving party’s submission to determine if

it has met its burden of demonstrating that no material issue of fact remains for trial.” Amaker v.

Foley, 274 F.3d 677, 681 (2d Cir. 2001).

       If the burden of proof at trial would fall on the movant, that party’s “own submissions in

support of the motion must entitle it to judgment as a matter of law.” Albee Tomato, Inc. v. A.B.



                                                 5
            Case 1:15-cv-04454-ER Document 11 Filed 08/12/20 Page 6 of 7




Shalom Produce Corp., 155 F.3d 612, 618 (2d Cir. 1998). �e Court must “construe the facts in

the light most favorable to the non-moving party and must resolve all ambiguities and draw all

reasonable inferences against the movant.” Brod v. Omya, Inc., 653 F.3d 156, 164 (2d Cir. 2011)

(internal quotation marks omitted) (quoting Williams v. R.H. Donnelley, Corp., 368 F.3d 123, 126

(2d Cir. 2004)).

   III.      THE ARBITRATION AWARD

          The Court has conducted a limited review of the arbitration agreement entered into by the

parties and the ensuing arbitration award. The agreement between the parties conferred on the

Funds “the right, in its sole and absolute discretion, to determine whether to initiate arbitration

proceedings against a delinquent Employer.” Savci Decl. Ex. 3 art. IX § 9.8. The collective

bargaining agreement specified that any arbitration was to take place before one of two

arbitrators, one of whom was the arbitrator assigned here, Harris. Savci Decl. Ex. 2 art. X § 1(b).

Having considered the evidence, the Arbitrator issued the award, in which he carefully laid out

his calculation of damages to be awarded. As such, the Arbitrator acted in accordance with the

agreement in reaching his decision. There is no indication that this decision was made

arbitrarily, that it exceeded the Arbitrator’s jurisdiction under the agreement, or that it was

contrary to law. See Trs. of New York City Dist. Council of Carpenters Pension Fund v. Dejil

Sys., Inc., No. 12 Civ. 005 (JMF), 2012 WL 3744802, at *3 (S.D.N.Y. Aug. 29, 2012) (“Where,

as here, there is no indication that the arbitration decision was made arbitrarily, exceeded the

arbitrator’s jurisdiction, or otherwise was contrary to law, a court must confirm the award upon

the timely application of any party.”).

          Accordingly, the Court finds that based on the record provided, together with the

appropriate narrow level of review, there is no disputed material issue of fact and the arbitration



                                                  6
           Case 1:15-cv-04454-ER Document 11 Filed 08/12/20 Page 7 of 7




award should be CONFIRMED. See Landy, 954 F.2d at 797 (“[A]n arbitration award should be

enforced...if there is ‘a barely colorable justification for the outcome reached.’” (quoting Andros

Compania Maritima, S.A. v. Marc Rich & Co., 579 F.2d 691, 704 (2d Cir. 1978))).

   IV.      POST-JUDGMENT INTEREST

         �e Petitioners also seek to recover post-judgment interest, which the Court grants on the

full judgment amount pursuant to 28 U.S.C. § 1961(a). See Lewis v. Whelan, 99 F.3d 542, 545

(2d Cir. 1996) (“�e award of post-judgment interest is mandatory on awards in civil cases as of

the date judgment is entered”).

   V.       CONCLUSION

         For the reasons stated above, the Petitioners’ motion is GRANTED. The arbitration

award is confirmed, and the Clerk of the Court is directed to enter judgment in favor of the

Petitioners in the amount of $18,577.22 against Martack Corporation. This judgment shall

accrue post-judgment interest as mandated in 28 U.S.C. § 1961. The Clerk of the Court is

respectfully directed to terminate the motion, Doc. 8, and close the case.

It is SO ORDERED.

Dated:    August 12, 2020
          New York, New York

                                                                   Edgardo Ramos, U.S.D.J.




                                                 7
